DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flamme et al. (US 6,070,539 A).
CLAIMS 1-8 AND 14-20
Flamme et al. ‘539 discloses a system for determining soil levelness as an agricultural implement (26) is being towed across a field by a work vehicle (20), the system comprising:
a vision-based sensor (100 or 106; “spectrographic analysis” per col. 6, line 44) provided in operative association with one of the work vehicle (20) or the agricultural implement (26) 
a controller (150) communicatively coupled to the vision-based sensor (100 or 106; “spectrographic analysis” per col. 6, line 44), the controller including a processor (col. 8, line 67) and associated memory (col. 9, lines 1-7), the memory storing instructions that, when implemented by the processor, configure the controller (150) to:
receive, from the vision-based sensor (100 or 106), the vision data associated with the portion of the field present within the field of view of the vision-based sensor (col. 8, lines 37-43); and
determine a soil levelness of the portion of the field present within the field of view of the vision-based sensor based on a spectral analysis of the received vision data (col. 14, lines 12-19);
regarding claim 2,
when determining the soil levelness, the controller (150) is further configured to determine an amplitude of the analyzed data at a frequency (inherently, wavelengths per second) corresponding to a lateral spacing of a plurality of ground engaging tools (“disc openers” and/or “covering discs” of row units 96; col. 6, lines 8-16) mounted on the agricultural implement (i.e., spectrometers include a source of light having a frequency and wavelength along the electromagnetic spectrum; and sensors are attached to each row unit 96; see Fig. 1);
regarding claim 3,
when determining the soil levelness, the controller (150) is further configured to determine a phase (i.e., an aspect) of the analyzed data at the frequency corresponding to the 
regarding claim 4,
wherein, when determining the soil levelness, the controller (150) is further configured to determine the soil levelness of the portion of the field present within the field of view of the vision-based sensor (100 or 106) based on a Fourier transformation of the received vision data (“soil depth” per col. 11, lines 28-33; and Figs. 6 and 7);
regarding claim 5,
wherein the controller (150) is further configured to provide a notification to an operator of at least one of the work vehicle (20) or the agricultural implement (26) associated with the determined soil levelness of the field (“The DPU 150 communicates with an operator” per col. 9, lines 9-10);
regarding claim 6,
wherein the controller (150) is further configured to actively adjust an operating parameter of at least one of the work vehicle (20) or the agricultural implement (26) based on the determined soil levelness of the field (col. 10, lines 46-50; col. 11, lines 34-57);
regarding claim 7,
wherein, when actively adjusting the operating parameter, the controller (150) is configured to:
compare the determined soil levelness to a predetermined soil levelness range; and
when the determined soil levelness falls outside of the predetermined soil levelness range, actively adjust the operating parameter (col. 3, lines 49-54); and

wherein the operating parameter comprises at least of a ground speed of the work vehicle or a force being applied to a ground-engaging tool of the implement (“The seed application rate depends upon ground speed and the rotation rate of drum 118” per col. 7, lines 28-29; “raised” and “lowered”, “engaged” and “disengaged” per col. 13, lines 49-67).

Regarding claims 14-20, the method steps recited therein are inherent to use of the system disclosed by Flamme et al. ‘539.

CLAIMS 10-13
Flamme et al. ‘539 discloses an agricultural implement (26), comprising:
regarding claim 10,
a frame (92);
a plurality of first ground engaging tools mounted on the frame (“disc openers” per col. 6, line 11);
a plurality of second ground engaging tools (“gauge wheels”, “furrow forming points”, or “covering discs” per col. 6, lines 12-16) mounted on the frame (92) aft of the plurality of first ground engaging tools relative to a direction of travel of the agricultural implement (26);
a vision-based sensor (100 or 106; “spectrographic analysis” per col. 6, line 44) mounted on the frame (92) such that the vision-based sensor (100 or 106) is configured to capture vision data associated with a portion of the field present within a field of view of the vision-based sensor; and

receive, from the vision-based sensor, the vision data associated with the portion of the field present within the field of view of the vision-based sensor (col. 8, lines 37-43);
determine a soil levelness of the portion of the field present within the field of view of the vision-based sensor based on a spectral analysis of the received vision data (col. 14, lines 12-19); and
2556335/CNHW-374actively adjust a force being applied to the plurality of second ground engaging tools based on the determined soil levelness (“raised” and “lowered”, “engaged” and “disengaged” per col. 13, lines 49-67);
regarding claim 11,
wherein, when analyzing the received vision data, the controller (150) is further configured to determine an amplitude of the analyzed data at a frequency (inherently, wavelengths per second) corresponding to a lateral spacing of the plurality of first ground engaging tools (i.e., spectrometers include a source of light having a frequency and wavelength along the electromagnetic spectrum; and sensors are attached to each row unit 96; see Fig. 1);
regarding claim 12,
wherein, when determining the soil levelness, the controller (150) is further configured to determine the soil levelness of the portion of the field present within the field of view of the 
regarding claim 13,
wherein the vision-based sensor (106) is installed on the frame (92) such that the field of view of the vision-based sensor is directed towards a portion of the field aft of the agricultural implement (26) relative to the direction of travel.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flamme et al. (US 6,070,539 A).
Regarding claim 9, Flamme et al. ‘539 fails to teach a LIDAR sensor.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have made the vision-based sensor of Flamme a LIDAR sensor, since the examiner takes Official Notice of the common use of LIDAR sensor on agricultural implements for sensing field conditions, including topography, depth, residue and composition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wendte (US 6,070,673 A), see entire document.
Hrazdera et al. (US 2005/0055147 A1), see entire document.
McPeek (US 2017/0176595 A1), see entire document.
Czapka et al. (US 2018/0208058 A1), see entire document.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
24 March 2022